Citation Nr: 1720433	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-06 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to July 1965 with additional service in the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  
 
This case has previously been before the Board in March 2012, August 2013, and June 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Board's June 2016 remand, the Veteran was afforded an examination addressing his claim for service connection for sleep apnea and an addendum was provided by a different examiner, both in October 2016.  The examiners adequately addressed the question of whether sleep apnea was caused by the Veteran's service-connected dysthymic disorder.  Unfortunately, the examiners neglected to address the likelihood that his sleep apnea was aggravated by his dysthymic disorder.  Hence, an addendum opinion must be sought to address this question.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013) 

The Veteran's authorized representative, by a VA Form 646 received in January  2017, informed that the Veteran desired to submit additional evidence to the Board   as well as to provide testimony in support of his claim for TDIU. These desires were repeated in a VA Form 646 received in February 2017 in support of his claim for service connection for sleep apnea.  As the Veteran has previously indicated he did not wish to have a hearing, and canceled a prior hearing request in 2011, clarification should be sought from the Veteran to determine whether he does, in fact, wish to have a Board hearing at the RO, and if so, one should be scheduled. 

The claim for TDIU remains inextricably intertwined with the claim for service connection for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records subsequent to April 12, 2013, should be obtained and associated with the claims file.  

2.  The examiner who conducted the VA examination        in October 2016 addressing claimed sleep apnea or the examiner who in October 2016 provided the records-based addendum to that examination should be requested to provide an additional opinion. If one of these examiners is not available, the claims file should be provided to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Based        on review of the record the examiner should respond to the following:

Provide an opinion addressing whether it is         at least as likely as not (50 percent or greater probability) that the Veteran's service-connected dysthymia worsened the sleep apnea beyond normal progression (aggravated) the Veteran's sleep apnea.  The examiner should explain why or why not.  If the examiner concludes the sleep apnea was aggravated by the service-connected dysthymia, the examiner should attempt to quantify the degree of worsening.

3.  After conducting any additional development deemed warranted, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative   a supplemental statement of the case and afford them the requisite opportunity to respond.  

4.  Contact the Veteran and clarify whether he wants to testify at a Board hearing at the RO, as suggested by       his representative in the Statements of Accredited Representative, VA Form 646, submitted in January and February 2017.  If so, he should be scheduled for a Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



